Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-12, 14-19, and 21 are allowed.  The Information Disclosure Statement filed 26 May 2022 has been considered by the Examiner.  A signed copy is enclosed with this Office action.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to a computer-implemented method, computer program product, and system for co-assigning operators to service an incident with a first operator educating a second operator of skills used in servicing the incident.  
 	“one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising:
determining a type of incident associated with the incident;
determining a command group applicable for use based on the type of incident according to a first mapping, the first mapping indicative of a mapping between the command group and the type of incident based on historical resolutions of historical incidents, the command group including at least one command used in resolving the type of incident for a historical incident;
determining the first operator for co-assignment according to a second mapping, the second mapping indicative of a mapping between the command group and the first operator based on successful historical resolutions of historical incidents by the first operator;
determining the second operator for the co-assignment according to the second mapping, the second mapping further indicative of a mapping between the command group and the second operator based on a lack of experience in using the command group;
determining a teaching score of the first operator, the teaching score indicative of first historical teaching sessions, the teaching score being a first metric calculated based on an operator learning metric for historical operators corresponding to the first successful historical teaching sessions whom the first operator taught;
determining a learning score of the second operator, the learning score indicative of second historical teaching sessions, the learning score being a second metric calculated based on results of the second historical teaching sessions relative to a specified time;
determining an operator workload score of the first operator, the operator workload score being indicative of a number of assigned historical incidents and a number of teaching sessions involving the first operator; and
co-assigning the incident to the first operator and the second operator, wherein the first and second operators are determined based on the second mapping, the teaching score, the learning score, and the operator workload score as an optimization operation balancing the respective metrics and preventing the second operator from being omitted from selection, wherein the incident is co-assigned within a collaboration tool by passing the incident into the collaboration tool using an application programming interface; and
updating the teaching score of the first operator and the learning score of the second operator”

as recited in independent Claims 1, 8, and 15.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicant’s process of “co-assigning operators to service an incident with a first operator educating a second operator of skills used in servicing the incident” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 1, 8, and 15 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional element of “co-assigning the incident to the first operator and the second operator, wherein the first and second operators are determined based on the second mapping, the teaching score, the learning score, and the operator workload score as an optimization operation balancing the respective metrics and preventing the second operator from being omitted from selection, wherein the incident is co-assigned within a collaboration tool by passing the incident into the collaboration tool using an application programming interface” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 1, 8, and 15 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 1-5, 7-12, 14-19, and 21 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623